Digitally signed by
                                                                                Reporter of Decisions
                                                                                Reason: I attest to the
                              Illinois Official Reports                         accuracy and integrity
                                                                                of this document
                                                                                Date: 2020.05.26
                                      Appellate Court                           14:26:43 -05'00'




                 Dixon v. GAA Classic Cars, LLC, 2019 IL App (1st) 182416



Appellate Court          JOHN DIXON, Plaintiff-Appellant, v. GAA CLASSIC CARS, LLC,
Caption                  Defendant-Appellee.



District & No.           First District, First Division
                         No. 1-18-2416



Filed                    September 30, 2019



Decision Under           Appeal from the Circuit Court of Cook County, No. 18-L-005429; the
Review                   Hon. Daniel J. Kubasiak, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               Craig R. Annunziata and Jason D. Keck, of Fisher & Phillips, LLP, of
Appeal                   Chicago, for appellant.

                         Marc C. Smith, of Fox Rothschild LLP, of Chicago, for appellee.



Panel                    JUSTICE WALKER delivered the judgment of the court, with
                         opinion.
                         Presiding Justice Griffin and Justice Hyman concurred in the
                         judgment and opinion.
                                              OPINION

¶1       John Dixon sued GAA Classic Cars, LLC (GAA), for fraudulent misrepresentations in
     connection with the sale of an automobile at an auction livestreamed over the Internet from
     North Carolina. The circuit court granted GAA’s motion to dismiss the complaint for lack of
     personal jurisdiction. We hold that Dixon’s allegations that GAA sent fraudulent
     advertisements, e-mails, and phone calls to Illinois and made fraudulent misrepresentations on
     its website suffice to give Illinois courts personal jurisdiction over GAA. We reverse the circuit
     court’s judgment.

¶2                                         I. BACKGROUND
¶3       On January 25, 2018, plaintiff John Dixon saw an advertisement posted by GAA on a
     car-related website. The advertisement listed a 1973 Ford Bronco for sale at auction. Dixon
     responded to the advertisement by sending an e-mail to GAA, requesting more information
     about the Bronco, including how to bid for it. GAA responded with an e-mail to Dixon,
     inviting Dixon to bid on the Bronco at the auction scheduled for March 2, 2018. GAA’s e-mail
     told Dixon he could participate “via live simulcast bidding or on the telephone via phone
     bidding.” GAA added that Dixon could find more information about the Bronco at GAA’s
     website. Dixon, via e-mail, asked for pictures of the Bronco’s engine. GAA again responded
     by e-mail that it would send him pictures of the engine once GAA received the Bronco from its
     owner. GAA told Dixon that the auction price for the Bronco should “run around $30,000.00 -
     $40,000.00.”
¶4       Dixon spoke telephonically with an agent of GAA on February 6, 2018. They discussed
     registration for the March auction, and the agent offered to e-mail the forms that Dixon needed
     to return for participation in the auction. In a subsequent phone conversation, GAA reaffirmed
     the representations it made in the advertisement, that the owner had the Bronco “Frame Off
     Restored in 2017” with “New Brakes & Tires” and the Bronco was “Garage Kept & Frequently
     Driven Since Restoration.” GAA’s agent added that the Bronco was rated “4.5 out of 5.” Dixon
     returned the signed registration form to GAA, and GAA forwarded a photograph of the Bronco
     via text message to Dixon’s cell phone. On February 27, 2018, GAA sent Dixon two
     photographs of the Bronco’s engine.
¶5       GAA telephoned Dixon on March 2, 2018, at his Illinois telephone number, to obtain
     Dixon’s bids on the Bronco. Dixon watched GAA’s simulcast of the auction, and in the
     simulcast, GAA again said the Bronco was “frame off restored.” Dixon bid $37,000 for the
     Bronco, and he was the highest bidder. GAA e-mailed a bill of sale to Dixon, along with
     payment instructions. Dixon hired the shipping transport company GAA recommended to ship
     the Bronco to Illinois. On March 13, 2018, Dixon received the Bronco, and he immediately
     recognized that it had significant problems because GAA had misrepresented the Bronco’s
     condition.
¶6       Dixon had the Bronco towed to a mechanic “well-versed in the repair, building, and
     restoration of 1973 Ford Broncos.” The mechanic determined that the Bronco
             “(1) was not ‘frame off’ restored; (2) was in a mechanically and electrically unsafe
             condition; (3) contained significant material defects that were purposefully hidden to
             conceal their discovery and identity; (4) had significant safety issues that were hidden


                                                 -2-
                to conceal their discovery and identity; (5) was inoperable and could not have been
                ‘frequently drive[n]’ as represented by Defendant; (6) did not have ‘new brakes’ as
                represented by Defendant; (7) had a steering stabilizer that was worn out and leaking;
                (8) did not have an operable heating system; (9) had an illegally oversized right rear
                drum; (10) had cut electrical wires controlling the turn signal connector, windshield
                wiper, and interior lights; (11) contained an engine that was not original and had been
                improperly modified; and (12) was not, by any means, in a condition where it would
                receive a ‘4.5/5’ rating.”
¶7          In May 2018, Dixon filed a complaint against GAA. The complaint, as amended, alleged
       negligent misrepresentation, fraudulent misrepresentation, deceptive practices, and fraudulent
       concealment. GAA filed a motion to dismiss the first amended complaint for lack of
       jurisdiction. GAA, a North Carolina corporation with its principal place of business in
       Greensboro, North Carolina, argued that it did not have ongoing activity in Illinois and never
       purposely availed itself of the privilege of conducting business in Illinois.
¶8          The circuit court granted GAA’s motion, finding that the circuit court lacked specific
       personal jurisdiction over GAA because GAA did not have sufficient contacts with the state of
       Illinois. Dixon now appeals.

¶9                                              II. ANALYSIS
¶ 10       On appeal, Dixon argues he alleged facts showing that Illinois courts have personal
       jurisdiction over GAA. Because the circuit court decided the jurisdictional issue solely on
       documentary evidence, we review the ruling de novo. Wiggen v. Wiggen, 2011 IL App (2d)
       100982, ¶ 20.
¶ 11       Illinois courts have general jurisdiction over a nonresident defendant only if the
       defendant’s “affiliations with the State in which suit is brought are so constant and pervasive as
       to render [it] essentially at home in the forum State.” (Internal quotation marks omitted.)
       Daimler AG v. Bauman, 571 U.S. 117, ___, 134 S. Ct. 746, 751 (2014). Dixon does not argue
       that Illinois courts have general jurisdiction over GAA. Thus, we address only the issue of
       whether Dixon met his burden of alleging facts that establish a prima facie case for specific
       jurisdiction over GAA. See Wiggen, 2011 IL App (2d) 100982, ¶ 20.
¶ 12       Specific jurisdiction requires
                “a showing that the defendant purposefully directed its activities at the forum state and
                the cause of action arose out of or relates to the defendant’s contacts with the forum
                state. [Citation.] Under specific jurisdiction, a nonresident defendant may be subjected
                to a forum state’s jurisdiction based on certain single or occasional acts in the state but
                only with respect to matters related to those acts.” (Internal quotation marks omitted.)
                Russell v. SNFA, 2013 IL 113909, ¶ 40.
¶ 13       Dixon points to several alleged acts by which GAA directed its activities to Illinois. GAA
       posted an advertisement on a website that reached a national audience. GAA sent e-mails to
       Dixon in Illinois, and those e-mails included forms for Dixon to fill out to enter the auction and
       to complete the purchase of the Bronco. The e-mails included a link to GAA’s website, which
       also reached a national audience. In the e-mails and in phone calls, GAA invited Dixon to
       participate in the auction by watching it as GAA simulcast it on its website. GAA engaged in



                                                    -3-
       several telephone conversations with Dixon, and GAA called him in Illinois on March 2, 2018,
       to solicit his bid for the Bronco.
¶ 14        “The type of Internet activity that is sufficient to establish personal jurisdiction remains an
       emerging area of jurisprudence.” Bombliss v. Cornelsen, 355 Ill. App. 3d 1107, 1114 (2005).
       Generally, “a website that provides only information does not create the minimum contacts
       necessary to establish personal jurisdiction over a defendant.” Illinois v. Hemi Group LLC, 622
       F.3d 754, 759 (7th Cir. 2010). In ruling that Illinois courts had personal jurisdiction over Hemi
       Group, the Hemi Group court found:
                “Hemi created several commercial, interactive websites through which customers
                could purchase cigarettes from Hemi. Hemi held itself out as open to do business with
                every state (including Illinois) except New York. After the customers made their
                purchases online, Hemi shipped the cigarettes to their various destinations. It is Hemi
                reaching out to residents of Illinois, and not the residents reaching back, that creates the
                sufficient minimum contacts with Illinois that justify exercising personal jurisdiction
                over Hemi in Illinois.” Hemi Group, 622 F.3d at 758.
¶ 15        Similarly, operating a website that permitted Illinois users to submit payment online for
       goods and services sufficed to give Illinois courts jurisdiction over the nonresident defendant
       in uBID, Inc. v. GoDaddy Group, Inc., 623 F.3d 421 (7th Cir. 2010). GAA’s website included
       information on cars for sale to customers in all states, and it simulcast an auction in which
       GAA solicited bids from all across the country.
¶ 16        GAA also sent e-mails to Dixon in Illinois, including forms and instructions that served as
       an integral part of its extraction of money from Dixon. “[E-]mails may be properly considered
       in minimum contacts analyses, especially if they were purposefully sent to a forum resident
       knowing that they would ‘most likely’ be read in the forum.” Levin v. Posen Foundation, 62 F.
       Supp. 3d 733, 740 (N.D. Ill. 2014) (quoting Felland v. Clifton, 682 F.3d 665, 676 n.3 (7th Cir.
       2012)). In Bryant v. Smith Interior Design Group, Inc., 310 S.W.3d 227, 229 (Mo. 2010), the
       Missouri Supreme Court found that Missouri courts had jurisdiction over a nonresident
       defendant who “sent e-mails and fraudulent or misleading documents into Missouri with the
       intent to defraud [the plaintiff] and to conceal the true nature of [the defendant’s] commission
       charges, resulting in harm to [the plaintiff] in Missouri.”
¶ 17        Dixon alleged that in the advertisement and in his telephone conversations with GAA,
       GAA misrepresented the condition of the Bronco. Dixon alleged that GAA stated, falsely, that
       the Bronco’s owner had the Bronco “Frame Off Restored in 2017,” with “new brakes”; the
       Bronco was “frequently driven since 2017”; and the Bronco was rated “4.5/5.” Fraudulent
       statements in telephone calls gave Illinois courts jurisdiction over out of state defendants in
       Khan v. Gramercy Advisors, LLC, 2016 IL App (4th) 150435, and Zazove v. Pelikan, Inc., 326
       Ill. App. 3d 798 (2001). The Zazove court found, “in cases of fraudulent misrepresentation,
       reaching out to Illinois residents, whether by mail, telephone, telex or facsimile, with an intent
       to affect Illinois interests, can be a sufficient basis for exercising personal jurisdiction over a
       nonresident defendant.” Zazove, 326 Ill. App. 3d at 806. The Khan court added, “[o]nly a
       trivial, formalistic distinction can be made between someone who utters a fraudulent
       misrepresentation in person and someone who does so on the phone.” Khan, 2016 IL App (4th)
       150435, ¶ 197.
¶ 18        Andra v. Left Gate Property Holding, Inc., 453 S.W.3d 216 (Mo. 2015), has facts similar to
       the facts alleged here. Left Gate listed a vehicle for sale on the eBay auction website. Andra,

                                                     -4-
       using his computer in his Missouri home, saw Left Gate’s listing. Andra clicked the “Buy It
       Now” button, which led to a series of phone calls and the mailing of a contract to Andra and
       then from Andra to Left Gate. Andra alleged in his complaint that the eBay listing included
       many false statements about the condition of the vehicle. The Andra court held:
                “Left Gate made intentional contacts directed toward Mr. Andra to further the sale of
                the vehicle, [and] allegedly made fraudulent representations about the features and
                conditions of the vehicle ***. ***
                    Even though Mr. Andra initiated the contract for the purchase of the vehicle by
                clicking the ‘Buy It Now’ button, ‘the fact that someone else initiated the first contact
                does not mean that the entire course of conduct is considered unilateral.’ [Citation.] ***
                Instead, the contract and communications must be evaluated in light of contemplated
                future consequences, as well as the terms of the contract and the parties’ course of
                dealings[.] [Citation.]
                                                     ***
                    *** Left Gate’s verbal representations over the telephone about the vehicle’s
                features and condition created foreseeable future consequences when the vehicle did
                not live up to the customer’s expectations. A defendant purposely avails itself of the
                privilege of conducting business in the forum state when it sends fraudulent
                misrepresentations into the state because the ‘actual content of communication with
                [the] forum gives rise to intentional tort causes of action.’ [Citation.]” (Internal
                quotation marks omitted.) Andra, 453 S.W.3d at 229-31.
¶ 19       We find that Andra persuasively supports the conclusion that GAA’s contacts with Dixon
       suffice to give the Illinois courts specific personal jurisdiction over GAA under the
       circumstances of this case.
¶ 20       GAA relies on federal cases for its argument that Illinois courts lack jurisdiction and cites
       Monco v. Zoltek Corp., 342 F. Supp. 3d 829 (N.D. Ill. 2018), in which the district court
       dismissed a complaint for failure to plead facts showing personal jurisdiction. The Monco
       court gave the plaintiffs an opportunity to amend the complaint to allege “phone and email
       communications and sustained contact with Plaintiff in Illinois related to the claims raised,”
       because federal cases hold that “email communications directed at plaintiff in Illinois related to
       the fraud, combined with plaintiffs’ injury in Illinois, established specific personal
       jurisdiction.” (Internal quotation marks omitted.) Monco, 342 F. Supp. 3d at 836-37. Under the
       standards applied in Monco, Dixon has sufficiently alleged facts establishing that GAA has
       sufficient contacts with Illinois to give Illinois courts specific personal jurisdiction over GAA
       for purposes of adjudicating Dixon’s claims.
¶ 21       Illinois courts “must consider whether the exercise of personal jurisdiction over [a
       nonresident defendant] would offend traditional notions of fair play and substantial justice.”
       Levin, 62 F. Supp. 3d at 741.
                “[S]everal factors guide this inquiry: (1) the burden on the defendant of defending the
                action in the forum state; (2) the forum state’s interest in adjudicating the dispute;
                (3) the plaintiff’s interest in obtaining effective relief; (4) the interstate judicial
                system’s interest in obtaining the most efficient resolution of the action; and (5) the
                shared interests of the several states in advancing fundamental social policies.”
                Bombliss, 355 Ill. App. 3d at 1115.


                                                    -5-
       Because Dixon “has established that the defendant purposely directed his activities at the
       forum state, it is the defendant’s burden to show that litigating the dispute in [this] state would
       be unreasonable.” Bombliss, 355 Ill. App. 3d at 1115. We find the reasoning of Bombliss
       applicable here:
                    “First, defendants have not shown that it would be unduly burdensome for them to
               defend this action in Illinois. It would appear that most of the documentary evidence
               and some of the witnesses are situated in Illinois. The inconvenience to defendants of
               litigating here is no more burdensome to them than the inconvenience of litigating in
               [North Carolina] would be to plaintiffs.
                    Turning to the second factor, Illinois has a strong interest in providing its residents
               with a convenient forum. [Citation.] Third, any damages sustained by plaintiffs would
               have affected their interests in Illinois. And, finally, defendants have advanced no
               compelling argument for finding that litigating the cause in [North Carolina] would
               serve the interstate judicial system, or that the shared interests of both states in
               advancing fundamental social policies would be better served by litigating in [North
               Carolina].” Bombliss, 355 Ill. App. 3d at 1116.
¶ 22        GAA, like the defendant in Bombliss, has not met its burden of showing that Illinois will
       not provide a reasonable forum for this litigation. We hold that (1) GAA’s advertisement and
       its website, sent into Illinois via the Internet, (2) GAA’s e-mails sent into Illinois, and (3) its
       phone calls with Dixon in Illinois, considered together, suffice to give Illinois courts specific
       personal jurisdiction over GAA for Dixon’s claim that GAA made fraudulent
       misrepresentations in the advertisement, on its website, and over the telephone. All of these
       forms of communication allowed GAA to profit from its alleged fraud.
¶ 23        GAA argues that Illinois courts should not exercise jurisdiction over GAA because the
       bidder registration form Dixon signed stated: “By signing I do hereby affirm that I have read
       and agree to the GAA Classic Cars Terms & Conditions.” GAA contends the registration form
       incorporates by reference a separate document titled “GAA Classic Cars Terms &
       Conditions,” and that document required Dixon to sue GAA in North Carolina. GAA does not
       contend that it sent the “Terms” document to Dixon. GAA does not contend that its e-mails and
       phone calls told Dixon about the “Terms” document and how to access it. Small print on the
       face of the bidder registration form set out a number of terms for bidder registration, and GAA
       repeated several of those terms in its “Terms” document. For example, the small print
       informed Dixon that all bids are final and the bidder must pay certain fees specified in the
       small print. Notably, the terms on the face of the bidder registration form make no reference to
       any limit on the location of litigation. The bidder registration form does not indicate that the
       “Terms” appear only on another document and not on the bidder registration form.
¶ 24        “Generally, one instrument may incorporate another instrument by reference. [Citation.]
       The contract must show an intent to incorporate the other document and make it part of the
       contract itself.” Turner Construction Co. v. Midwest Curtainwalls, Inc., 187 Ill. App. 3d 417,
       421 (1989). “The parties to a contract may incorporate by reference another document if that
       intention is clearly shown on the face of the contract.” Jago v. Miller Fluid Power Corp., 245
       Ill. App. 3d 876, 879 (1993). The bidder registration form does not specify that the reference to
       “Terms” incorporates another document. Because the face of the bidder registration form does
       not clearly show an intent to incorporate a separate document, we find no incorporation here.
       The bidder registration form does not require litigation in North Carolina. Accordingly, we

                                                    -6-
       hold that Illinois courts have specific personal jurisdiction over GAA for litigation concerning
       the misrepresentations GAA allegedly made to Dixon about the Bronco.

¶ 25                                      III. CONCLUSION
¶ 26       Dixon adequately alleged that GAA directed its activities to Illinois by sending
       advertisements, e-mails, and phone calls into Illinois and by using its website to reach
       customers in Illinois. Dixon also adequately alleged that GAA used the advertisements,
       e-mails, and phone calls to make fraudulent misrepresentations and to complete a fraudulent
       transaction. GAA did not meet its burden of showing that Illinois would not provide an
       appropriate forum for litigation concerning the misrepresentations. Because the registration
       form did not specifically incorporate the document in which GAA sought to limit litigation to
       North Carolina, the registration form does not mandate dismissal of the complaint.
       Accordingly, we reverse the circuit court’s judgment and remand for further proceedings on
       the complaint.

¶ 27      Reversed and remanded.




                                                  -7-